EXHIBIT D-4 [McClane, Graf, Raulerson & Middleton Letterhead] SARAH B. KNOWLTON Internet: sarah.knowlton@mclane.com October 9, 2002 By Hand Delivery Debra A. Howland Executive Director and Secretary New Hampshire Public Utilities Commission 8 Old Suncook Road Concord, NH 03301 Re:Energy North Natural Gas, Inc. d/b/a KeySpan Energy Delivery New England and Northeast Gas Markets LLC Dear Ms. Howland: Pursuant to RSA 366:3, I enclose for filing with the Commission an Agency Agreement and a Management Services Agreement between Northeast Gas Markets, LLC (NEGM) and Energy North Natural Gas, Inc. d/b/a KeySpan Energy Delivery New England (KeySpan), among other parties. These Agreements were fully executed on August 14, 2002. Under these agreements, NEGM, a KeySpan affiliate, will act as KeySpans agent and perform management services for it with respect to the import of natural gas from Western Canada under a gas sales agreement between KeySpan and EnCana Corporation. Thank you for your assistance with this matter. Please call me should you have any questions about this matter. Very truly yours, /s/ Sarah B. Knowlton Enclosures cc: Thomas O'Neill, Esq. Elizabeth Danehy Michael S. Lucy, Leo Silvestrini Richard A. Samuels, Esq. Steven V. Camerino, Esq. [For copies of the Agency Agreement and a Management Services Agreement filed with the New Hampshire Public Utilities Commission pursuant to this letter, see Exhibits B-1 and B-2 of the Application/Declaration on Form U-1 which are incorporated herein by reference and were filed with the SEC confidentially on Form SE in paper format]
